Exhibit 10.2

SCHEDULE TO NOTES IN FORM OF RESTRICTED STOCK AGREEMENT

 

Note 1

(Name and Title)

   Note 2
(Shares of Restricted Stock)  

Dennis Eidson
President and Chief Executive Officer

     45,468   

David M. Staples
Executive Vice President and Chief Financial Officer

     12,960   

Theodore Adornato
Executive Vice President, Retail Operations

     8,664   

Alex J. DeYonker
Executive Vice President, General Counsel and Secretary

     8,664   

Derek R. Jones
Executive Vice President, Wholesale Operations

     8,664   

 

LOGO [g351799ex10_2pg001.jpg]

 

Grantee: [Note 1]   Grant Date: May 15, 2012 Number of Shares: [Note 2]  
Vesting Day: May 1

Dear             :

 

  Re: Restricted Stock Award - Fiscal Year 2013

I am pleased to inform you that Spartan Stores, Inc., a Michigan corporation,
(“Spartan”) has granted to you the number of restricted shares of Spartan’s
Common Stock described above under the Spartan Stores, Inc. Stock Incentive Plan
of 2005 (the “Plan”). By accepting this grant, you agree that the restricted
stock is subject to the terms and conditions of this letter and the Plan (which
are incorporated into this letter by reference). If there is any conflict
between the terms of the Plan and this letter, the terms of the Plan will
control.

Restricted Stock Grant. Spartan grants to you shares of Spartan Stores, Inc.
Common Stock, no par value, all of which are subject to restrictions imposed
under this letter and the Plan (the “Restricted Stock”). This grant of
Restricted Stock shall not confer any right to you to be granted Restricted
Stock or other awards in the future under the Plan.



--------------------------------------------------------------------------------

Restrictions. The Restricted Stock is subject to the following transfer and
forfeiture conditions (“Restrictions”), which will lapse, if at all, as
described in the “Lapse of Restrictions” section below. The period during which
Restricted Stock is subject to the Restrictions imposed by the Plan and under
this letter is referred to in this letter as the “Restricted Period.”

(1) Until the Restrictions lapse as set forth in paragraphs (1), (2), (3) or
(4) under Lapse of Restrictions below, the Restricted Stock generally is not
transferable by you except by will or according to the laws of descent and
distribution. All rights with respect to the Restricted Stock are exercisable
during your lifetime only by you, your guardian, or your legal representative.

(2) Any shares of Restricted Stock for which the Restrictions have not lapsed
will automatically be forfeited without consideration upon the termination of
your employment with Spartan for any reason other than death, Disability or
Retirement. Upon the termination of your employment with Spartan for your death,
Disability or Retirement, the Restrictions applicable to any shares of
Restricted Stock will lapse in accordance with the applicable provisions set
forth in paragraphs (2) or (3) under Lapse of Restrictions below.
Notwithstanding the foregoing, the Committee (as defined in the Plan) reserves
the right, in its sole discretion, to waive the Restrictions remaining on any or
all such shares of Restricted Stock at the time of termination of employment.

(3) If you enter into Competition (as defined in the Plan) with Spartan, all
shares of Restricted Stock still subject to Restrictions will automatically be
forfeited without consideration. The Committee (as defined in the Plan) or
officers designated by the Committee have absolute discretion to determine
whether you have entered into Competition with Spartan.

Lapse of Restrictions.

(1) Except as otherwise provided in this letter, and so long as you remain
continuously employed by Spartan, 25% of the shares of Restricted Stock will
vest and the Restrictions will lapse with respect to such shares of Restricted
Stock on the Vesting Day set forth above in each of the next four years.

(2) Notwithstanding anything to the contrary in this letter, upon termination of
your employment with Spartan due to your death or Disability (as defined in the
Plan) during the Restricted Period, the Restrictions applicable to any shares of
Restricted Stock will lapse automatically and the Restricted Stock will vest and
no longer be subject to forfeiture.

(3) Notwithstanding anything to the contrary in this letter, in the event of
your Retirement (as defined in the Plan) during the Restricted Period, the
Restrictions applicable to any remaining shares of Restricted Stock will
terminate automatically with respect to that number of shares (rounded to the
nearest whole number) equal to: (a) the total number of shares

 

2



--------------------------------------------------------------------------------

of Restricted Stock granted to you under this letter agreement, multiplied by
the number of full months that have elapsed since the Grant Date, divided by
forty-eight (48), less (b) the number of shares of Restricted Stock vested as of
the date of Retirement. All remaining shares will be forfeited and returned to
the Company.

(4) Notwithstanding anything to the contrary in this letter, if a Change in
Control (as defined in the Plan) occurs at any time during the Restricted Period
and prior to your termination of employment, the Restrictions with respect to
all of the remaining shares of Restricted Stock that have been issued to you
will lapse automatically and such Restricted Stock will vest and no longer be
subject to forfeiture.

Shareholder Rights. During the Restricted Period, you shall have all voting,
dividend, liquidation, and other rights with respect to the Restricted Stock
held of record by you as if you held unrestricted Common Stock; provided,
however, that the unvested portion of any Restricted Stock award shall be
subject to any restrictions on transferability or risks of forfeiture imposed
pursuant to this letter or the Plan. Any non-cash dividends or distributions
paid with respect to unvested Restricted Stock shall be subject to the same
restrictions as those relating to the Restricted Stock granted to you under this
letter agreement. After the Restrictions applicable to the Restricted Stock
lapse, you shall have all shareholder rights, including the right to transfer
the shares, subject to such conditions as Spartan may reasonably specify to
ensure compliance with federal and state securities laws.

Uncertificated Shares. Your shares of Restricted Stock are being issued without
a paper certificate. The Restricted Stock will be registered in your name in
Spartan’s books and records and reflected on the account statements issued to
you by Morgan Stanley Smith Barney (or other financial intermediary). Spartan
Stores, Inc. is formed under the laws of the State of Michigan. Spartan Stores,
Inc. will furnish to you upon request and without charge a full statement of the
designation, relative rights, preferences, and limitations of the shares of each
class authorized to be issued, the designation, relative rights, preferences,
and limitations of each series so far as the same have been prescribed, and the
authority of the Spartan’s Board of Directors to designate and prescribe the
relative rights, preferences, and limitations of other series. If you have any
questions, please contact the Company’s Director of Benefits.

Certifications. You represent and warrant that you are acquiring the Restricted
Stock for your own account and investment and without any intent to resell or
distribute the Restricted Stock. You shall not resell or distribute the
Restricted Stock after any Restricted Period except in compliance with such
conditions as Spartan may reasonably specify to ensure compliance with federal
and state securities laws.

Withholding. Spartan is entitled to: (1) withhold and deduct from your future
wages (or from other amounts that may be due and owing to you from Spartan), or
make other arrangements for the collection of, all legally required amounts
necessary to satisfy any and all federal, state, local and foreign withholding
and employment-related tax requirements attributable to the award of Restricted
Stock, or (2) require you promptly to remit the amount of such withholding to
Spartan before taking any action with respect to the Restricted Stock. Upon your
written authorization, withholding may be satisfied by withholding Common Stock
to be released upon vesting of and lapse of restrictions with respect to shares
of the Restricted Stock or by delivery to Spartan of previously owned Common
Stock.

 

3



--------------------------------------------------------------------------------

Binding Effect; Amendment. This letter and the Plan shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective heirs,
successors and permitted assigns. This letter agreement shall not be modified
except in a writing executed by you and Spartan.

Miscellaneous.

(1) This letter and your rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. The Committee shall have the right to impose such restrictions on any
shares acquired pursuant to this letter, as it may deem advisable, including,
without limitation, restrictions under applicable federal securities laws, under
the requirements of any stock exchange or market upon which such shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such shares. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this letter, all of which shall be binding
upon you.

(2) The Board may terminate, amend, or modify the Plan in accordance with the
terms of the Plan.

(3) You agree to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising your rights under
this letter. This letter shall be subject to all applicable laws, rules, and
regulations, Nasdaq Marketplace Rules and to such approvals by any governmental
agencies, The Nasdaq Stock Market or any other national securities exchanges as
may be required.

(4) To the extent not preempted by federal law, this letter shall be governed
by, and construed in accordance with, the laws of the state of Michigan.

 

Very truly yours, Dennis Eidson President & Chief Executive Officer

 

4